ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on April 26,1976 (330 So.2d 71) reversing the judgment of the Circuit Court *767of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 31, 1977 (345 So.2d 721) and mandate now lodged in this court, quashed this court’s judgment, 330 So.2d 71, with directions to reinstate the judgment of the trial court.
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on April 26,1976 is withdrawn, the judgment of this court filed April 6, 1976 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the judgment of the circuit court appealed from is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b), Florida Appellate Rules).